UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7617


DAMON EMANUEL ELLIOTT,

                Petitioner - Appellant,

          v.

ERIC WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-01016-LO-IDD)


Submitted:   February 25, 2015             Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damon   Emanuel         Elliott       seeks   to     appeal   the    district

court’s dismissing without prejudice his 28 U.S.C. § 2241 (2012)

petition, which the district court construed as a successive 28

U.S.C. § 2255 (2012) motion.                The order is not appealable unless

a    circuit     justice           or     judge     issues        a    certificate       of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this        standard       by      demonstrating         that

reasonable      jurists       would       find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief      on     procedural          grounds,       the    prisoner        must

demonstrate     both    that        the    dispositive         procedural      ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Elliott has not made the requisite showing.                            Accordingly,

we deny Elliott’s motion for a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We   dispense    with       oral    argument      because       the    facts   and   legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3